The judgment of fhé cbi^rt was pronouuced by
Kins, J.
The appellee has moved to dismiss this appeal, on the ground that the appellant lias not furnished the bond required by law. The only appeal iboncT in the record is in favor of nominal parties. There is none in favor of the ■appellee Copley, tlio party really in interest. An affidavit has been filed, stating that a blank bond, signed by the appellant and a surety, was given to the clerk, to be by him properly filled up, and that the latter, through error, inserted in the iblank the names of the nominal,parties, instead of that of the party in interest. *453It is not the duty ,of the clerk to make appeal bonds, and when he undertakes to prepare them, ho acts only as the agent of the parties, and not in his official capacity. Wo ar.e not authorised to grant relief against his errors or omis.sions in such cases.
Taking an appeal by motion in open court, dispenses with citation of appeal or other notice to the appellee, but not with .a bond in favor of the party against whom the appellant wishes to pi'.osecute his appeal. Such party may insist on a bond, before being compelled to appear in the appellate tribunal and litigate with his adversary. Appeal .dismissed.